Citation Nr: 0508578	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  96-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for spastic colitis 
(claimed as chronic diarrhea, gastrointestinal infection).

2.  Entitlement to an increased initial evaluation for septal 
deviation with scar (claimed as facial injury), currently 
evaluated as 10 percent disabling. 

3.  Entitlement to service connection for viral upper 
respiratory infection (claimed as a lung disorder).

4.  Entitlement to an increased (compensable) initial 
evaluation for service-connected hearing loss, left ear.

5.  Entitlement to service connection for hearing loss, right 
ear.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for mononucleosis 
(Epstein-Barr virus).

8.  Entitlement to service connection for discogenic disease 
of the lumbar spine, herniated nucleus pulposus.

9.  Entitlement to service connection for a benign tumor of 
the left jaw (claimed as tumor, left ear).

10.  Entitlement to service connection for Meniere's disease.

11.  Entitlement to service connection for a mood disorder 
(claimed as depression).

12.  Entitlement to service connection for episodes of 
hypothermia.

13.  Entitlement to service connection for residuals of 
radiation exposure (claimed as exposure to ionizing 
radiation).

14.  Entitlement to an increased (compensable) initial 
evaluation for pinguecula, left eye.

15.  Entitlement to service connection for pinguecula, right 
eye.

16.  Entitlement to service connection for an enlarged 
prostate.

17.  Entitlement to service connection for skin lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1962 through 
November 1965.  These claims come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, and the RO in Chicago, Illinois.  In the 
October 1995 decision, the Phoenix RO granted a claim for 
service connection for septal deviation with scar, and 
assigned a 10 percent evaluation for that disorder.  Service 
connection for hearing loss, left ear, and for pinguecula, 
left eye, was granted, and each of those disabilities was 
evaluated as noncompensable.  The remainder of the veteran's 
claims were denied, including denials of claims for 
mononucleosis, Meniere's disease and for radiation exposure 
on the basis that those claims were not well-grounded.  The 
veteran disagreed in late October 1995.  A statement of the 
case (SOC) was issued in late October 1995.  

During the pendency of the appeals, jurisdiction of the 
veteran's claims file was transferred to the Chicago, 
Illinois VA RO.  By a rating decision issued in March 2002 by 
the Chicago, Illinois RO, the claims for mononucleosis, 
Meniere's disease and for radiation exposure were denied on 
the merits.

In October 1995, the veteran submitted a claim for 
nonservice-connected disability pension.  He submitted a 
claim for service connection for a knee injury in January 
1996.  By a July 1996 rating decision, service connection for 
a laceration scar, right knee, was granted, and that the 
disability was evaluated as noncompensable.  Nonservice 
connected pension was granted.  The veteran has not disagreed 
with any aspect of these determinations and these issues are 
not before the Board for appellate review. 

After review of the evidence and contentions of record, the 
Board finds that the issues on appeal are more accurately 
stated as reflected in the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted the original claim underlying this 
appeal in April 1995, nearly ten years ago.  The veteran has 
several times expressed frustration about the lengthy 
pendency of his appeal.  It is unfortunate that the evidence 
of record does not allow the Board to complete appellate 
review without further development.  The Board sympathizes 
with the veteran's frustration.  The Board finds it 
particularly frustrating that it is unable to render a 
decision in any of the 17 issues pending on appeal.  The 
Board regrets the further delay in the final adjudication of 
these claims which will be required by this rather complex 
Remand.  However, in the absence of factual development in 
compliance with the VCAA, including obtaining medical 
opinions, the duties to assist the veteran mandated by 
statute have not been met, and the Board cannot complete 
appellate review at this time.  

A report of contact dated in March 2004 reflects that the 
veteran verbally agreed to waive presenting new evidence so 
that his appeal could be certified to the Board.  However, 
after the veteran waived submission of additional evidence, 
he submitted a letter indicating that a new medical 
diagnosis, celiac disease, had been assigned for his 
gastrointestinal disorder, claimed as spastic colitis.  It 
appears from the veteran's March 2004 letter that appellate 
review of the claim of entitlement to service connection for 
spastic colitis cannot be completed without review of the 
additional evidence and that medical opinion may be required.  
Further development of this claim is necessary.

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for septal deviation with scar.  In 
particular, the veteran states that he has difficulty 
breathing through his nose, and that he is prone to sinusitis 
as a result of this injury.  The VA examination report and 
outpatient clinical records associated with the claims file 
do not address the contentions of nasal obstruction, 
difficulty breathing, snoring, or secondary sinusitis.  In 
addition, the record does not reflect consideration of 
entitlement to a separate compensable evaluation for scar 
residuals.  Additional development of this claim is 
necessary.

During the pendency of the claims submitted in April 1995, 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
changed the actions VA must undertake in order to assist a 
veteran in development of a claim.  In this case, the veteran 
has submitted claims for service connection for numerous 
disorders, and he contends that each of these disorders began 
in service, or as a result of an incident of service, or as a 
result of and secondary to another disorder manifested in 
service.  The Board is unable to complete appellate review of 
these claims without medical opinion as to the etiology or 
onset of the claimed disorders.

The veteran's representative contends that the VA audiologic 
examination conducted in August 1995 or in July 1999 supports 
the claim of entitlement to service connection for hearing 
loss right ear.  While each of those VA audiologic 
examinations reflects that the veteran has bilateral 
sensorineural hearing loss, neither examination report 
includes medical opinion as to the etiology or onset of right 
ear hearing loss.  Further development of the medical 
evidence is required.  

The Board notes that, in a statement written in December 1995 
and received by VA in early January 1996, the veteran 
indicated that he did not feel that his back disorders were 
service related, but he was claiming service connection 
because those back disorders were a factor in his current 
disability.  However, the veteran continued to contend that 
he was entitled to service connection for a disorder of the 
back.  As the veteran's statement is not a valid withdrawal 
of the claim, further factual development of that claim is 
required.  

In his April 1996 substantive appeal, the veteran indicated 
both that he wished to appear at a hearing before a member of 
the Board and that he wished to appear personally at a local 
VA office before a hearing officer.  The veteran has been 
afforded two personal hearings.  No hearing before the Board 
has been scheduled.  In a statement submitted in March 2004, 
the veteran indicated, in a discussion of the lengthy 
pendency of this claim "So you can see why I want to go to 
Washington for my hearing."  It appears that the veteran may 
still wish to have a hearing before the Board.  Given the 
length of time which has elapsed during the pendency of this 
claim, the veteran's wishes in this regard should be 
clarified.  In addition, the veteran should be informed of 
the possibility of a videoconference hearing before the 
Board, which would allow him to testify before the Board 
without the expense of traveling to Washington D.C.  The 
veteran should be specifically notified of this possibility, 
since this technology and type of hearing were not available 
when the veteran submitted his substantive appeal.

The claim of entitlement to an increased (compensable) 
initial evaluation for hearing loss, left ear, is deferred 
until the claim for service connection for right ear hearing 
loss is adjudicated, as the evaluation of hearing loss in one 
ear is affected by the determination as to whether the 
veteran is entitled to service connection for hearing loss in 
the other ear.

The veteran contends that he was exposed to ionizing 
radiation during service at the Redstone Arsenal, and 
contends that he wore a radiation monitoring badge.  He 
contends, in essence, that this exposure explains symptoms 
for which his physicians have not been able to determine an 
etiology.  However, the veteran has not been provided an 
opportunity to identify the symptoms he believes are related 
to his exposure to ionizing radiation.  The Board notes that 
the procedure for developing such claims has changed since 
the veteran submitted his claim in 1995.  The veteran should 
be afforded an opportunity to complete a questionnaire 
regarding his contentions as to location of exposure and 
residuals of exposure, as set forth in VA's Adjudication 
Procedure Manual, M-21.  Records of badge monitoring, or 
other records which might establish whether the veteran was 
exposed to ionizing radiation, should be sought.  After that 
evidence is obtained, medical opinion as to the likelihood 
that the veteran may have any residual of radiation exposure 
should be obtained.

The Board has specified below certain actions which must be 
taken to comply with the VCAA as it is currently interpreted.  
Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to clarify whether he 
wishes to have a hearing before the 
Board.  Advise the veteran of the types 
of hearings before the Board which are 
available, including the availability of 
a Board videoconference hearing, and 
advise him of the length of time required 
to schedule and conduct each type of 
hearing.  Ask the veteran to provide a 
written statement as to whether he still 
desires a hearing before the Board, and 
ask him to specify the type of Board 
hearing sought, if any.  

2.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, especially evidence proximate to 
service discharge and evidence prior to 
1990 supporting his contention that he 
had diarrhea and other disorders 
chronically and continuously following 
service.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The veteran should be afforded the 
opportunity to identify any treatment 
records not already associated with the 
claims file.  The veteran should identify 
any VA or non-VA facility or provider 
having rendered treatment for any of the 
claimed disorders, especially treatment 
of a gastrointestinal disorder.  

The veteran's complete treatment file, 
inpatient and outpatient, from the 
Phoenix, Arizona VA Medical Center VAMC, 
including records prior to 1995, records 
from the Tucson, Arizona VAMC, and from 
the Danville, Illinois VAMC, including 
any records prior to 1990 and all records 
from January 1997 to the present, and any 
records prior to 1990 or since January 
1997 from any other treating VAMC, should 
be obtained and associated with the 
claims file.

The veteran should be encouraged to 
identify any available, relevant private 
clinical records, especially clinical 
records prior to 1990; identified records 
should be obtained.

4.  The veteran should be advised of 
alternative types of records which might 
substantiate his claims for service 
connection, to include records of 
employment medical examinations, 
examinations conducted for purposes of 
education, or the like, or statements 
from others who may have observed any 
claimed disorder, especially proximate to 
service or during the period prior to 
1990, for which clinical records have not 
been identified. 

5.  The veteran should be asked to 
provide a detailed summary of his post-
service employment from the date of his 
service separation in 1965 to the 
present, to include a statement of noise 
exposure during employment or from 
hobbies/activities.  Any specific work 
detail while incarcerated from 1975 to 
1979 should be described.

6.  The National Personnel Records Center 
(NPRC) should be asked to search for the 
veteran's service personnel or 
administrative records, such as 
performance evaluations, which would 
reflect or discuss the veteran's specific 
duties in service.  Any record reflecting 
the veteran's assigned location should be 
obtained.  

Separately filed hospital records from an 
October 1964 through November 1964 
hospitalization at Erwin Army Hospital, 
Fort Reilly, Kansas, and for a May 1965 
hospitalization at Fitzsimmons General 
Army Hospital, Denver, Colorado, should 
be requested.  

In addition, NPRC should be asked to 
search for any clinical records related 
to an audiogram conducted between April 
1963 and June 1963 at the Army Hearing 
and Speech Center, Walter Reed General 
Army hospital. 

After the veteran completes his responses 
to radiation exposure development 
letters, and if, but only if, he 
identifies disorders or symptoms he 
believes are linked to his exposure to 
ionizing radiation, NPRC should be asked 
to search for records that the veteran 
was exposed to ionizing radiation, to 
include a Record of Occupational Exposure 
to Ionizing Radiation, DD Form 1141, or 
other information identified by the 
veteran.

If the veteran's service administrative 
or personnel records establish that the 
veteran was stationed at the Redstone 
Arsenal, as he contends, and no DD Form 
1141 or other document reflecting results 
of dosimeter monitoring is located, the 
Redstone Arsenal should be provided with 
the dates the veteran was stationed there 
and should be asked verify whether the 
veteran participated in radiation risk 
activity or could have been exposed to 
ionizing radiation, and to provide any 
available information in this regard.

Any other inquiry regarding radiation 
exposure suggested by the veteran's 
responses during development of the 
claim, or development required under 
procedures set forth in M-21, or contacts 
suggested by the NPRC, should be 
conducted. 

7.  The appellant should be scheduled for 
as many VA examinations as necessary to 
ascertain whether each claimed disorder, 
or residuals thereof, to include: celiac 
disease or spastic colon, upper 
respiratory infection (claimed as a lung 
disorder), mononucleosis (Epstein-Barr 
virus), discogenic disease of the lumbar 
spine, herniated nucleus pulposus, benign 
tumor of the left jaw (claimed as tumor, 
left ear), Meniere's disease, a mood 
disorder (claimed as depression), 
episodes of hypothermia, residuals of 
radiation exposure (if identified by the 
veteran), pinguecula, right eye, and 
enlarged prostate; is currently present.

A.  For each claimed disorder which is 
present, a medical opinion must be 
obtained as to the etiology and/or onset 
of the disorder.  For each claimed 
disorder which is present, the 
appropriate examiner should provide the 
following opinion:

Is it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran: (a) manifested the disorder in 
service?; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service?; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof?  

An opinion addressing each of these 
questions must be rendered regarding a 
gastrointestinal disorder, to include 
celiac disease or a spastic colon; an 
upper respiratory infection or other lung 
disorder or residuals thereof; 
mononucleosis, or residuals thereof; 
discogenic back disorder; benign tumor of 
the left jaw (claimed as tumor, left 
ear); Meniere's disease; a mood disorder 
(claimed as depression); episodes of 
hypothermia; pinguecula, right eye; and, 
an enlarged prostate.

The veteran's service medical records, 
any additional service medical records 
obtained on remand, and pertinent 
clinical and other records, in the claims 
file, with the veteran's most recent 
treatment records associated, and the 
records provided by the veteran and by 
the service department showing his 
service and employment activities, should 
be made available to EACH examiner.  Each 
examiner should discuss in the 
examination report whether the veteran's 
service medical records and relevant 
post-service clinical records, have been 
reviewed.  

If a requested opinion is not possible 
without resort to speculation, the 
examiner should so state.

B.  The veteran should be afforded VA 
examination to (i) assess the severity of 
scarring of the face and septal 
deformity, to include the severity of 
nasal obstruction, including whether such 
obstruction causes snoring and sinusitis, 
together with examination as to the 
severity of pinguecula, left eye, and 
(ii) to obtain opinion as to whether skin 
lesions or pinguecula, right eye, if 
present, had an etiology or onset in 
service, to include an opinion which 
addresses whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran: (a) 
manifested the disorder in service; (b) 
had the disorder chronically and 
continuously (even if intermittently) 
since service; or, (c) incurred the 
claimed disorder as a result of service 
or any incident thereof.  

C.  The veteran should be afforded VA 
audiologic examination to (i) determine 
etiology and onset of right ear hearing 
loss, and tinnitus, if present, to 
include an opinion which addresses 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran: (a) manifested the disorder 
in service; (b) had the disorder 
chronically and continuously (even if 
intermittently) since service; or, (c) 
incurred the claimed disorder as a result 
of service or any incident thereof, and 
(ii) obtain current examination of the 
veteran's hearing in each ear.  

D.  If there is official confirmation 
that the veteran was exposed to ionizing 
radiation in service, and the veteran 
identifies a disorder(s) or symptom(s) he 
believes is (are) referable to that 
exposure, the veteran should be afforded 
VA examination as necessary to address 
his contentions, to include referral for 
review of the claim under 38 C.F.R. 
§ 3.311 as necessary.  

8.  Thereafter, the claims should be 
reviewed and readjudicated.  The deferred 
claim for an increased (compensable) 
initial evaluation for hearing loss, left 
ear should be readjudicated after the 
claim for service connection for right 
ear hearing loss is readjudicated.  If 
any determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued and an opportunity to responded 
afforded.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


